Case 2:20-cv-05666-JVS-DFM Document 11 Filed 12/17/20 Page 1 of 1 Page ID #:373


                                                                      JS-6


                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  ROGER DOUGLAS,                           Case No. CV 20-05666-JVS (DFM)

           Petitioner,                     JUDGMENT

              v.

  R.C. JOHNSON,

           Respondent.



       IT IS ADJUDGED that the Petition is dismissed as mixed and for
 failure to prosecute, and this action dismissed without prejudice.




  Date: December 17, 2020                   ___________________________
                                            JAMES V. SELNA
                                            United States District Judge
